Exhibit 10.1




PROGRESS SOFTWARE CORPORATION
2020 FISCAL YEAR COMPENSATION PROGRAM
FOR NON-EMPLOYEE DIRECTORS


A.
Amounts of 2020 Fiscal Year Compensation

•
Annual Board Retainer (cash):
$50,000
 
 
 
•
Additional Annual Non-Executive Chairman Retainer (cash):
$50,000
 
 
 
•
Committee fees (cash):
 
 
 
 
 
Audit Committee:
$25,000 for Chair
 
 
$20,000 for Members
 
 
 
 
Nominating and Corporate
Governance Committee:
$12,500 for Chair
 
 
$10,000 for Members
 
 
 
 
Compensation Committee:
$25,000 for Chair
 
 
$15,000 for Members
 
 
 
 
M&A Committee:
$25,000 for Chair
 
 
$15,000 for Members

Equity Component:
•
$200,000 to be delivered in one installment (as set forth below under “Timing”),
consisting of Deferred Stock Units (“DSUs”).



•
The number of DSUs to be issued will be determined by dividing $200,000 by the
fair market value of Company common stock on the date of issuance. The DSUs will
vest in a single installment on the date of the 2021 Annual Meeting, subject to
continued service on the Board thru such date, with full acceleration upon a
change in control.



•
DSUs will accrue dividends on the same basis as Company common stock and will be
reinvested in additional DSUs.



•
DSUs, together with dividends credited on those DSUs, will be settled upon a
Director’s separation from service from the Board of Directors or change in
control, if earlier, and not upon vesting. At such time, DSUs will be paid out
in the form of Company common stock.





1

--------------------------------------------------------------------------------



Timing
•
Annual fiscal year cash compensation will be paid in one installment at the
Compensation Committee meeting in June or, promptly following the date of the
2020 Annual Meeting, whichever is earlier, or such other date as determined by
the Compensation Committee.



•
Amounts paid will be pro-rated for partial year service, with a fractional month
of service rounded to a whole month. A Director who joins the Board other than
on the first day of the fiscal year will be paid a pro-rated amount of the
annual fiscal year compensation. The same proration rule will also apply to any
partial year service on any committee.



B.    Stock Retention Guidelines
All non-employee Directors must hold a number of shares of the Corporation’s
common stock having a fair market value equal to at least five times the Annual
Cash Retainer, which for purposes of this requirement shall include vested DSUs.
Directors have five years to attain this guideline from the date of election to
the Board.


C.    Miscellaneous
Employee Directors shall not be entitled to participate in the 2020 Director
Compensation Plan.


2